—Order, Supreme Court, New York County (Carol Huff, J.), entered on or about August 26, 1994, which granted defendant Leon Zanger’s motion for a preliminary injunction only to the extent that neutral counsel be retained to represent the interest of West Coast in any litigation matter pertaining to John Iberti, unanimously affirmed, with costs.
Faced with a situation in which both parties refused to abide by a "so ordered” stipulation providing for joint control of the business and management of West Coast, pending resolution of the underlying actions, with respect to the identity of counsel to represent West Coast in a California action commenced against West Coast by John Iberti, the IAS Court properly resolved this dispute by granting the preliminary injunction to the extent of ordering that neutral counsel be retained. Insofar as appellant may be aggrieved by an order of the California court, which held that counsel selected by respondent is "neutral counsel” pursuant to Justice Huff’s order, and denying appellant’s motion for disqualification, he should seek recourse in California. Furthermore, insofar as appellant seeks additional injunctive relief, he has failed to meet his burden of showing a clear right to the relief demanded and irreparable harm. Concur—Murphy, P. J., Sullivan, Ellerin, Williams and Mazzarelli, JJ.